Citation Nr: 0738601	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO. 03-16 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2. Entitlement to a compensable initial rating for residuals 
of a fragment wound to the right scapular area.

3. Entitlement to a compensable initial rating for bilateral 
hearing loss.

4. Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 until 
April 1971.

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 2004 and was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama for additional development. Prior to 
the Remand, this matter was before the BVA on appeal from a 
September 2002 rating decision for residuals of a fragment 
wound to the right scapular area and a left knee disorder and 
an April 2003 rating decision for bilateral hearing loss.

The issue of service connection for a left knee disorder and 
the issue of entitlement to a compensable initial rating for 
residuals of a fragment wound to the right scapular area are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT


1.  In July 2005 prior to the promulgation of a decision in 
the appeal, the appellant withdrew the appeal of the denial 
of service connection for a low back disability.

2.  The veteran's bilateral hearing loss is manifested by 
Level II hearing acuity in the right ear and Level IV hearing 
acuity in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the claim of service connection for 
a low back disability have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been approximated. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002). 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

VA is required to notify a claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. In addition, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Two letters were sent after the adjudication of the veteran's 
claims, in December of 2003 and 2004.  The RO sent the 
veteran the required notices pertaining to the claims for 
higher ratings evaluations.  The letters specifically 
informed the veteran of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance. He was, in essence, 
told to submit all pertinent evidence he had in his 
possession pertaining to the claim. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). The veteran has not been 
prejudiced due to the timing of the December of 2003 and 2004 
notices, since the veteran had an opportunity to respond to 
the notices prior to the appeal being certified to the Board 
and the claim was readjudicated by way of a June 2005 
supplemental statement of the case.

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim. 
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim). See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was provided 
in March 2006, and as explained below, the Board has 
determined that an increased rating is not warranted for the 
veteran's claims.  Consequently, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in the timing of notifying him of the evidence 
pertinent to those elements.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA outpatient treatment records and private medical 
records.  The veteran submitted private medical records and 
statements.  The appellant was afforded a VA examination.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Low Back Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn the appeal of the denial of service connection 
for a low back disability and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.

Bilateral Hearing Loss

The veteran was granted service connection for bilateral 
hearing loss in an April 2004 rating decision and granted a 
noncompensable rating evaluation under Diagnostic Code 6100.  
The veteran essentially contends that his disability warrants 
a compensable rating evaluation. 

In evaluating service-connected hearing loss, disability 
ratings are derived from the mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed. Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity, as measured by a 
controlled  speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test. Examinations will be conducted 
without the use of hearing aids. 38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect. 38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment. 38 C.F.R. § 
4.85(d). 

Alternatively, VA regulations provide that in cases of 
exceptional hearing loss, when the puretone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).  The provisions 
of 38 C.F.R. § 4.86(b) further provide that, when the 
puretone threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever would 
result in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral, with each ear 
evaluated separately.  The regulatory provisions provide the 
following guidance:



TABLE VI
 NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discrim
- 
ination
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VII
I 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 


TABLE VIA
NUMERIC DESIGNATION OF HEARING IMPAIRMENT
BASED ONLY ON PURETONE THRESHOLD AVERAGE

0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI

The findings for each ear from either Table VI or Table VIa, 
are then applied to Table VII (Percentage Evaluations for 
Hearing Impairment) to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing. When hearing loss is service 
connected in only one ear, the non-service connected ear will 
be assigned a Roman numeral designation of I.  38 C.F.R. §§ 
3.383, 4.85(f).  The percentage evaluation is located at the 
point where the row and column intersect. 38 C.F.R. § 
4.85(e). 

TABLE VII
PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT
(DIAGNOSTIC CODE 6100)


Poorer Ear
XI
100
*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I
*Review for entitlement to special monthly compensation under 
§3.350 of this chapter.

The veteran underwent a VA audiological examination in 
January 2003 to assess the severity of his hearing loss.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVERAGE
RIGHT
20
55
65
60
50
LEFT
20
60
65
65
52.5

The average decibel loss for the right ear was 50, with a 
speech discrimination score of 84 percent. The average 
decibel loss for the left ear was 52.5, with a speech 
discrimination score of 80 percent. Under 38 C.F.R. § 4.85, 
using Table VI, these findings correspond to Level II hearing 
acuity for the right ear and Level IV for the left ear.  
Ratings based on exceptional patterns of hearing impairment, 
under 38 C.F.R. § 4.86, are not applicable since the findings 
noted on the examination do not meet necessary criteria.  
After plotting the hearing loss findings on Table VII, the 
veteran is found to warrant a 0 percent rating evaluation for 
bilateral hearing loss. 

Based on the evidence, a compensable rating evaluation is not 
warranted for bilateral hearing loss.  The Board notes that 
this is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet.App. 119 (1999).  
However, there appears to be no identifiable period of time 
since the effective date of service connection during which 
bilateral hearing loss met the criteria for compensable 
rating.  Thus "staged ratings" are inapplicable to this case. 

In light of the foregoing, the preponderance of the evidence 
is against the claim for a compensable rating and the 
benefit-of-the doubt doctrine is inapplicable; therefore, the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal of the denial of service connection for a low back 
disability is dismissed.

A compensable disability evaluation for bilateral hearing 
loss is denied. 


REMAND

The veteran seeks service connection for a left knee 
disability.  The veteran claims that his current right knee 
disability is related to service.  His representative argues 
that due to the veteran parachute jumping in service that he 
developed a left knee disability.  Postservice medical 
records show that the veteran has been diagnosed as having 
arthritis of the left knee.

The veteran's service medical records show that in September 
and October 1970 the veteran was treated for left knee pain.  
He was diagnosed as having questionable cartilage damage.  
The veteran was referred to the orthopedic clinic where he 
was diagnosed as having a left knee sprain.  The veteran has 
essentially related that he has experienced left knee 
symptomatology since service.

In the instant case, a VA examination is necessary to 
determine whether any currently diagnosed left knee disorder 
is causally or etiologically related to service, including 
parachute jumping.

In September 2002, the RO granted service connection for 
residuals of a fragment wound to the right scapular area.  In 
October 2002, the Board finds that the veteran submitted a 
notice of disagreement with the assigned rating.  In a 
December 2004 Remand, the Board instructed the RO to issue 
the veteran a statement of the case on this issue.  A 
statement of the case was sent to the veteran on May 31, 
2006.  A review of the claims file fails to show that a 
substantive appeal on this issue has been submitted.  The 
Board notes that a June 2006 Deferred Rating Decision 
references a temporary file concerning the veteran.  This 
file has not been associated with the veteran's claims file.  
It is imperative that any temporary files be associated with 
the claims file for the purpose of determining whether the 
veteran filed a timely substantive appeal concerning the 
claim for a compensable rating for residuals of a fragment 
wound to the right scapular area.  If there is no temporary 
claims file concerning the veteran, this should be documented 
in the claims file.  The veteran should then be given an 
opportunity to submit evidence showing that he has filed a 
substantive appeal concerning the claim for a higher rating 
for residuals of a fragment wound to the right scapular area.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate steps to associate 
with the claims file any temporary 
files concerning the veteran.  If a 
temporary file cannot be located, give 
the veteran an opportunity to submit 
evidence showing that he submitted a 
substantive appeal concerning the claim 
for a higher rating for residuals of a 
fragment wound to the right scapula.

2.  If the agency of original 
jurisdiction (AOJ) determines that a 
timely substantive appeal has not been 
submitted, they should give the veteran 
an opportunity to appeal such finding.

3.  If it is determined that a timely 
substantive appeal has been submitted, 
the AOJ should determine whether a 
higher rating is warranted under 
38 C.F.R. § 4.73 which includes 
diagnostic codes pertaining to muscle 
injuries.

4.  The veteran should be afforded an 
examination of his left knee by an 
appropriate physician to ascertain the 
nature and etiology of all disorders that 
may be present.  The claims file must be 
made available to and reviewed by the 
physician.  The physician should 
specifically list all disorder of the 
left knee.  Based on examination 
findings, historical records, and medical 
principles, the physician should address 
the following:

a)  Whether any disability of the left 
knee found is related to the complaints 
in service in September and October 1970.

b)  Whether any disability of the left 
knee found is related to any parachute 
jumping in service.

A clear rationale for all opinions is 
necessary, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board. 

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should 
be furnished a Supplemental Statement 
of the Case and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


